DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 September, 2018 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "7" and "EXT" have both been used to designate the external environment of the vehicle (see pg. 7, line 20 of the present invention’s originally filed specification) and reference characters “3” and “INT” have both been used to designate the internal passenger compartment of the vehicle (see pg. 7, line 20 of the present invention’s originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to because: (1) Figure 4 recites the terminology “hiver”, which is French for winter, while Figure 5 recites the terminology “ete”, which is French for summer.  As submitted within this National Stage Application, the drawings which contain terminology not provided for within English should be corrected as stated within MPEP §1893.01(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract recites, “The invention relates to…” which is considered to be superfluous language that should not be contained within the abstract, as the abstract is implied to be directed to the present application/claimed invention. See MPEP §1826.
The disclosure is objected to because of the following informalities:
  Page 2, lines 8-9 of the originally filed specification, recites, “…is tricky, as the temperature may in particular vary substantially and its external environment is complese, with temperature gradients that may reach several tens…”, which should be corrected for using the terminology “complese”. At the present moment, the Examiner believes the terminology intended to be used is  - -complex - -, such that the specification should be amended to recite - -…is tricky, as the temperature may in particular vary substantially and its external environment is complex, with temperature gradients that may reach several tens… - -
Page 5, lines 18-19 of the originally filed specification, recites, “Thus, there will temperatures in particular be no need to distribute the PCMs in successive sublayers.”, which should be corrected for appropriate grammar. It is suggested the specification be corrected to be temperatures in particular which do not need distribution of the PCMs in successive sublayers - - , as best understood by the Examiner.
Page 10, lines 4-5 of the originally filed specification, recites, “…has heated the passenger compartment), after the vehicle 1 has been in an environment 3/7 where the PCM material or each PCM material has solidified, for…”, which should be corrected to appropriate call out the environment as 7, not 3/7, as the interior environment is designated as 3 and it is unclear how the vehicle could be provided within an interior environment of itself. It is suggested the specification recite - -…has heated the passenger compartment), after the vehicle 1 has been in an environment 7 where the PCM material or each PCM material has solidified, for… - -.
Appropriate correction is required.

Claim Objections
Claims 2, 4-5, 9, and 11 are objected to because of the following informalities:  
Claim 2 recites, “...said at least one PCM material and absorbing, by deforming, variations in volume of the PCM material related to its liquid or solid state”, which claim 1 provides recitation of “at least one PCM  material- phase change material- capable of adopting liquid and solid states”, such that the claims should use full, clear, concise, and exact terms (37 CFR 1.71(a)).  The claim should be rewritten to recite, - - said at least one PCM material and absorbing, by deforming, variations in volume of the at least one PCM material related to [[its]] the at least one PCM material’s liquid or solid state”, which claim 1 provides recitation of “at least one PCM  material- phase change material- capable of adopting liquid and solid states- -.

Claim 4 recites, “Vehicle according to claim 1, wherein the thermal barrier has a thermal conductive ratio between a situation in which the PCM material(s) is/are totally solid and a situation in which the PCM material(s) is/are totally liquid of comprised more than 1 and approximately 10”, which claim 1 provides recitation of “at least one PCM material” and that the PCM material is a portion of the “internal thermal barrier” such that the claims should use full, clear, concise, and exact terms (37 CFR 1.71(a)).  The claim should be rewritten to recite, - - Vehicle according to claim 1, wherein the internal thermal barrier has a thermal conductive ratio between a situation in which the at least one PCM materialat least one PCM material
Claim 5, recites, “wherein the thermal barrier comprises several said PCM materials having different temperature of change of state, which claim 1 provides recitation of the “internal thermal barrier” such that the claims should use full, clear, concise, and exact terms (37 CFR 1.71(a)).  The claim should be rewritten to recite, - - wherein the internal thermal barrier comprises several said PCM materials having different temperature of change of state, which claim 1 provides recitation of the “internal thermal barrier - -.
Claim 9, recites, “wherein the thermal barrier comprises several said PCM materials having different temperature of change of state dispersed in a medium.” such that the claims should use full, clear, concise, and exact terms (37 CFR 1.71(a)).  The claim should be rewritten to recite, - - wherein the internal 
Claim 11 recites, “the foam”, which claim 2 provides recitation of “an expanding foam” such that the claims should use full, clear, concise, and exact terms (37 CFR 1.71(a)).  The claim should be rewritten to recite, - - the expanding foam - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In addition to the use of “means” with claim limitations that are interpreted under 35 U.S.C. 112(f), this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermally insulating element” in claim 1, 6, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, independent, claims 1 and 13, which both, recite the broad recitation “a temperature at/of change of state between liquid and solid between 15°C and 40°C”, and the claim also recites “and preferably between 17°C and 35°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, it is being interpreted that the claims required the temperature to be between 15°C and 40°C.
Claims 2-12 either directly or indirectly depend from independent claim 1. Therefore, are further rejected under 35 U.S.C. 112(b), due to dependency, for the above reasons.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim claim 4, which both, recite the broad recitation “more than 1”, and the claim also recites “and approximately 10” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, it is being interpreted that the claims required the ratio to be “between 1 and 10(to within 20%)” as recited at page 4, lines 5-8 of the originally filed specification of the present invention.
Claim 7 recites the limitation "the highest temperature of cooling and intake of air" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the limitation recites - - [[the]] a highest temperature of cooling and intake of air - -.
Claim 8 recites the limitation "the lowest of cooling and intake of air" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. More so, it is unclear what the limitation is directed towards of the heating or intake of air when compared to the temperature of the at least one PCM material. Page 5, lines 3-8 provide similar limitation wherein it is recited with temperature, such that the comparison is between the change of state temperature of the PCM material and the temperature of the lowest temperature of heating and intake of air. . For examination purposes, it is being construed the limitation recites - - [[the]] a lowest temperature of heating and intake of air - -.
Claim 11, recites, “wherein said at least one PCM material of the internal thermal barrier, is encapsulated and defines a volume load of up to: 85% of the volume of the foam and of said capsules, when the PCM material is in the solid, crystallised state, and/or 95% of the volume of the foam and of the capsules when the PCM is in the liquid state”, which renders the claim indefinite. Particularly, it is unclear how more than 100% of the volume of the foam and said capsules can be provided with the solid and liquid states of the PCM material, as encompassed by the claims. As best understood within the ordinary skill within the art, it is not possible for more than 100% of a material to be filled with another material, as the material to be filled, such as the capsules/foam, are provided with some volume taking up space, and any remainder volume would then necessarily be filled with the filling material, such as the PCM. Therefore, if the instance, such as provided by the claims, of 85% solid state PCM and 95% liquid state PCM are loaded into the volume of the foam and capsules, then what volume is left for the foam/capsules to make up? Is the volume to be the available volume within the foam/capsules, and if so, how can more than 100% volume be provided with a combination of liquid and solid states?  The specification at page 13, lines 14-19 provide, “The capsule load may account for up to 85% of the foam and capsules volume when the PCM is in the crystal state. The foam will be responsible for absorbing the 10% to 15% variation in capsule volume when the PCM is in the liquid state. The capsule load may account for up to 95% of the foam and capsule volume when the PCM is in the liquid state”, which is similar to the claim limitations. However, the claim is directed to the volume load of the encapsulated PCM not the capsules load, as stated within the specification. It is unclear the connection between the specification and the claimed invention of dependent claim 11, but it appears that the volume of the foam and capsules contain a percentage of the PCM material in one phase (e.g., liquid or solid of initial volume), while a remainder of the volume of the foam and capsules contain a percentage of the PCM material in the other phase (e.g., phase, liquid or solid, not used in initial volume). Therefore, for examination purposes, it is being interpreted the claim is directed to the at least one PCM material of the internal thermal barrier being encapsulated and defining a volume load of a volume of the foam and capsules when the PCM material is in the solid crystallised state and a corresponding volume of the foam and capsules when the PCM material is in the liquid state. 
Claim 13 recites the terms “too high” which are relative terms that render the claim indefinite.  The terms "too high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification fail to provide any examples or teachings that can be used to measure the degree of internal temperature, that would be considered “too high” as envisioned by the Applicant at the time the invention was effectively file, such that one having ordinary skill within the art would not be apprised of what is “deemed too high”, and therefore, the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claim recites if the temperature in the passenger compartment exceeds a predetermined temperature, fresh conditioned air derived from air conditioning means is introduced into the passenger compartment, in thermal exchange with said at least one PCM material, so that the incoming fresh conditioned air causes solidification of said at least one PCM material.
Further with regards to claim 13, it is recited, “an element is used as an internal thermal barrier in which the porous opened-pore matrix, so that said solidification causes a decrease in the thermal conductivity of said element”, which renders the claim indefinite. Particularly, it is unclear the structure of the element recited, and whether or not the element is to include: (1) an additional internal thermal barrier different than the previously recited internal thermal barrier, an element”. Secondly, the claim limitation is not grammatically correct, and it is unclear how the porous opened-pore matrix relates to either the element or the internal thermal barrier, and what effectively of the three structures provided in the claim results in the solidification to cause the decrease in thermal conductivity of the element. It was previously provided that PCM could be solidified, within the same, claim, but the limitation at issue does not provide a correlation between the PCM and the decrease in the thermal conductivity, as other structures are recited. Third, the limitation "the porous opened-pore matrix" in claim 13, lines 22-23 lacks insufficient antecedent basis for this limitation in the claim. A porous matrix was provided as a part of the initially recited internal thermal barrier, but the claim limitation at hand is unclear as to whether or not it is further directed to the internal thermal barrier previously recited. Therefore, it is further unclear whether there is another matrix, which is porous opened-pore, or if it is intended to be the porous matrix initially recited. As the claim limitation is unclear to these three points, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention. The Examiner will point to page 3, lines 1-4 of the originally filed specification, which recites, “Moreover, it ought to be all the more feasible if an element is used as an internal thermal barrier in which said at least one PCM material is in a porous, opened-pore matrix, so that said solidification causes a decrease in the thermal conductivity of said element”. From this, one having ordinary skill within the art could glean that the element is intended to be the internal thermal barrier of the previously recited internal thermal barrier which incorporates at least one PCM material and porous matrix. Therefore, for examination purposes, the limitation is being interpreted to recite an element which incorporates the internal thermal barrier with the porous matrix and PCM, during solidification, causes a decrease in thermal conductivity of said element. The Examiner believes that this causes the limitation to be correlated to the previous limitation within the method during a condition when the temperature in the passenger compartment exceeds a predetermined temperature, as previously interpreted in the additional rejection of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (CN 201961258 U – published 7 September, 2011; Applicant noted the foreign document in the IDS submitted on 11 September, 2018, and therefore, the document is not provided with this Non-Final Office Action. However, an English machine translation (NPL) is submitted with this Non-Final Office Action, and should be referenced for citations), in view of SWOBODA (US 2013/0062130 A1).
As to claim 1 (as interpreted in the rejection of claim 1 under 35 U.S.C. 112(b)), CHEN discloses a vehicle (par. 2, line 18; A as stated in par. 34, line 196) comprising a passenger compartment (interior of vehicle as shown in figure 2) delimited by walls (physical walls of vehicle as shown in figure 2; par. 2, lines 18-21 – walls of a metal sheet layer and inner layer of the car body; 1 and 4 which provide, respectively the outer metal layer and inner layer of the vehicle as stated in par. 30, lines 170-171) interposed between the passenger compartment and an external environment (par. 2, lines 18-21 – wherein the structure of the walls are positioned between an interior and exterior of the vehicle; figure 2), wherein at least one of said walls(combination of 1 and 4; par. 19, lines 119-121) is provided with:
an internal thermal barrier (2 as stated in par. 30, line 170-171) containing at least one PCM material – phase change material – (23 as state in par. 33, lines 190-192) capable of adopting liquid and solid states respectively (par. 35, lines 204-205), having a temperature change of state between liquid and solid between 15°C and 40°C (par. 39, line 242), and
at least one thermally insulating element (5 as stated in par. 38, lines 227-232, which is capable of providing an insulating effect due to the effect the gap provide by decreasing heat absorption to the heat absorption layer, 2),
wherein:
from the inside in which the passenger compartment is situated (interior of vehicle as shown in figure 2), towards the outside (exterior of vehicle as shown in figure 2), the vehicle comprises the internal thermal barrier followed by said at least one thermally insulating element (see figure 5 wherein the interior layer, 4, is along the inside of the vehicle, as provided by par. 2, lines 18-21, the internal thermal barrier, 23, is positioned next, and then the at least one thermally insulating element, 5, prior to the exterior layer, 1, along the outside of the vehicle, as provided by par. 2, lines 18-21), and
wherein the at least one PCM material of the internal thermal barrier is in thermal exchange with air provided the interior of the vehicle (par. 17, lines 107-109; par. 35, lines 202-207).
However, CHEN does not explicitly disclose that the internal thermal barrier includes a porous matrix or the vehicle comprises a means for conditioning the air in the passenger compartment, suitable for heating, cooling, and propelling air, in order to place the latter air derived at least in part from said air conditioning means in thermal exchange with said at least one PCM and that the porous matrix of the internal thermal barrier has open pores that differ according to the liquid or solid state of the PCM material, thus varying the thermal conductivity.
First, the Examiner is citing OFFICIAL NOTICE that means for conditioning the air in the internal passenger compartment, such that heating, cooling and propelling air is suitably provided for by the means for conditioning the air, as it is well-known and common knowledge in the art that such teachings are capable of instant and unquestionable demonstration as being well-known. Particularly, it is well-known, old, and common knowledge that vehicles incorporate air-conditioners which provide heated and cooled air, propelled by fans/blower assemblies, to the interior compartment of a vehicle for the purpose of providing comfort control to the passengers and often times fog/defrosting means to various windows for adequate viewing of a driver or passengers of the surrounding external environment. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to know based on these well-known, old, and common concepts of vehicles to have a means for conditioning air in the passenger compartment, which is suitable for heating, 4) of the vehicle, which is further in thermal exchange with the at least one PCM material of the internal thermal barrier of CHEN. 
Secondly, SWOBODA is within the field of endeavor provided a PCM material within a bodywork structure of a vehicle (abstract, lines 1-16), such that an internal thermal barrier (2, 2’, 2’’) is provided between an exterior(4) and interior(3) wall portion(1, 1’, 1’’) of the vehicle (par. 42, line 1 – par. 43, line 1-14). The internal thermal barrier comprises a PCM material (PCM 1 and PCM 2) which is provided within a porous matrix (par. 47, lines 9-12 and par. 51, lines 1-11) for the purposes of supporting and providing very high specific exchange area (par. 16, line 1- par. 18, line 6). As it is seen that the PCM material is not supported, and only incorporated within a container (shell of structure 23 of CHEN), it could be seen that the structure does not necessarily support the PCM material, and further the specific heat exchange area would be limited to only the PCM which is located adjacent to the interior surface of the shell of CHEN, which could hinder the layers effect of thermal exchange to force either solidification or liquefaction of the PCM material of CHEN.  Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify CHEN to incorporate the PCM material(s) to be dispersed within a porous matrix, as taught by SWOBODA, for the purposes of establishing a specific heat exchange area and supporting the PCM material within the panel of the vehicle of CHEN.

As to claim 2, CHEN, as modified by SWOBODA, previously taught the addition of a porous matrix which the PCM material is dispersed within (see rejection of claim 1).
However, CHEN, as presently modified by SWOBODA, does not expressly disclose the porous matrix comprising an expanding foam loaded with said at least one PCM material and absorbing, by deforming, variations in volume of the PCM material related to the at least one PCM material’s liquid and solid states.
Secondly, SWOBODA is within the field of endeavor provided a PCM material within a bodywork structure of a vehicle (abstract, lines 1-16), such that an internal thermal barrier (2, 2’, 2’’) is provided between an exterior(4) and interior(3) wall portion(1, 1’, 1’’) of the vehicle (par. 42, line 1 – par. 43, line 1-14). The internal thermal barrier comprises a PCM material (PCM 1 and PCM 2) which is provided within a porous matrix (par. 47, lines 9-12 and par. 51, lines 1-11), which can be an expanding foam (par. 16, line 1- par. 18, line 6 and par. 47, lines 9-12 and par. 51, lines 1-11, for which the cellular, thermoplastic/cushion is capable of being expanded, such as if the material is compressed and then released from a compressed state that does not cause permanent deformation), that is at least capable of absorbing, by deforming, variations in volume of the PCM related to the state of the PCM, for the purposes of supporting and providing very high specific exchange area (par. 16, line 1- par. 18, line 6). As it is seen that the PCM material is not supported, and only incorporated within a container (shell of structure 23 of CHEN), it could be seen that the structure does not necessarily support the PCM material, and further the specific heat exchange area would be limited to only the PCM which is located adjacent to the interior surface of the shell of CHEN, which could hinder the layers effect of thermal exchange to force either solidification or liquefaction of the PCM material of CHEN.  Therefore, it would have been obvious to those having ordinary skill within the art, prior to the 

As to claim 3, CHEN, as modified by SWOBODA, previously taught wherein the porous matrix is an expanding foam (see rejection of claim 2).
However, CHEN, as presently modified by SWOBODA, does not expressly disclose the porous matrix is an elastomer-based expanding foam.
Secondly, SWOBODA is within the field of endeavor provided a PCM material within a bodywork structure of a vehicle (abstract, lines 1-16), such that an internal thermal barrier (2, 2’, 2’’) is provided between an exterior(4) and interior(3) wall portion(1, 1’, 1’’) of the vehicle (par. 42, line 1 – par. 43, line 1-14). The internal thermal barrier comprises a PCM material (PCM 1 and PCM 2) which is provided within a porous matrix (par. 47, lines 9-12 and par. 51, lines 1-11), which can be an expanding foam (par. 16, line 1- par. 18, line 6 and par. 47, lines 9-12 and par. 51, lines 1-11, for which the cellular, thermoplastic/cushion is capable of being expanded, such as if the material is compressed and then released from a compressed state that does not cause permanent deformation), that is formed of an elastomer (polypropylene as stated in par. 16, line 5-6) for the purposes of supporting and providing very high specific exchange area (par. 16, line 1- par. 18, line 6). As it is seen that the PCM material is not supported, and only incorporated within a container (shell of structure 23 of CHEN), it could be seen that the structure does not necessarily support the PCM material, and further the specific heat exchange area would be limited to only the PCM which is located adjacent to the interior surface of the 

As to claim 4(as interpreted in the rejection of claim 4 under 35 U.S.C. 112(b)) , CHEN, as modified by SWOBODA, provides wherein the internal thermal barrier is provided with at least one PCM material which is able to phase change from liquid to solid (see rejection of claim 1 wherein CHEN discusses such limitations). More so, if the PCM is used it has an intrinsic property of thermal conductivity based on the ability of the material to absorb heat and release heat. Therefore, it could be provided wherein the PCM material has the same thermal conductivity between the liquid and solid phases, as it is the same material, such that the ratio between the thermal conductivity at the fully solid state and the thermal conductivity at the fully liquid state is 1 (i.e., the thermal conductivity number divided by itself would result in a ratio of 1) which is within the range of the claimed invention as interpreted. Thus, it is seen that CHEN, as modified by SWOBODA, teaches the claimed invention, due to intrinsic property of the PCM to have a thermal conductivity associated therewith.

As to claim 5, CHEN, as modified by SWOBODA, further discloses wherein the thermal barrier comprises several said PCM materials(23, 23A, 23B as shown in figure 6 and stated in par. 39, lines 236-243) having different temperature of change of state (par. 39, lines 236-243 with different layers having different respective change of state temperature ranges).

As to claim 7 (as interpreted in the rejection of claim 7 under 35 U.S.C. 112(b)), CHEN, as modified by SWOBODA, does not further disclose wherein the change of state of temperature of said at least one PCM material is greater than or equal to a highest temperature of cooling and intake of air into the passenger compartment of the air conditioning means.
However, CHEN recognizes different melting point temperatures of the different PCM materials, which decrease in melting point temperature range from outside to inside of the vehicle, enable absorption of radiant heat energy over a longer period of time (par. 39, lines 236-243). Therefore, the different change in state temperature ranges of the various PCM materials is disclosed to be a result effective variable, i.e. a variable which achieves a recognized result, in that the different melting points can be selected based on the necessary absorption of heat needed between the exterior and interior of the vehicle to extend the time of which the inside of the car is isolated from heat entering the vehicle (par. 39, lines 236-243, in view of par. 2, lines 18-21). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the different in change of state temperature of CHEN to be the greater than or equal to the highest temperature of cooling and intake air in the passenger compartment as recited by the claimed invention as a matter of routine optimization since it has been held that “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP §2144.05-II.

As to claim 8(as interpreted in the rejection of claim 8 under 35 U.S.C. 112(b)), CHEN, as modified by SWOBODA, does not further disclose wherein the change of state of temperature of said at least one PCM material is greater than or equal to a lowest temperature of heating and intake of air into the passenger compartment of the air conditioning means.
However, CHEN recognizes different melting point temperatures of the different PCM materials, which decrease in melting point temperature range from outside to inside of the vehicle, enable absorption of radiant heat energy over a longer period of time (par. 39, lines 236-243). Therefore, the different change in state temperature ranges of the various PCM materials is disclosed to be a result effective variable, i.e. a variable which achieves a recognized result, in that the different melting points can be selected based on the necessary absorption of heat needed between the exterior and interior of the vehicle to extend the time of which the inside of the car is isolated from heat entering the vehicle (par. 39, lines 236-243, in view of par. 2, lines 18-21). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the different in change of state temperature of CHEN to be the greater than or equal to the highest temperature of cooling and intake air in the passenger compartment as recited by the claimed invention as a matter of routine optimization since it has been held that “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP §2144.05-II.

As to claim 9, CHEN, as modified by SWOBODA, further discloses wherein the thermal barrier comprises several said PCM materials(23, 23A, 23B as shown in figure 6 and stated in par. 39, lines 236-243) having different temperature of change of state (par. 39, lines 236-243 with different layers having different respective change of state temperature ranges) dispersed in a medium (shell of 23, 23A, and 23B is described in par. 30, lines 173-175; see figure 6, wherein the PCM’s are positioned over a wide area while being arranged inside the medium/shell of the heat absorption layer, 2).

As to claim 10, CHEN, as modified by SWOBODA, further discloses wherein the PCM materials of the internal thermal barrier comprises at least:
a first PCM material(any one of 23, 23A, or 23B) having a temperature change of state between 18°C and 40°C (par. 39, lines 241-242), and
a second PCM material(any one of 23, 23A, or 23B not used as the first PCM material) having a temperature change of state different than the first PCM material(par. 39, lines 241-242).
However, CHEN does not expressly disclose the first PCM material range to be within 17°C and 25°C, nor that the second PCM material range is within 25°C and 40°C. 
First, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the change in state temperature range of the first PCM within CHEN from between 18°C and 40°C to between 17°C and 25°C as applicant appears to have placed no criticality on the claimed range (par. 5, lines 20-25 – “it may be deemed appropriate that they comprise at least: a first PCM material having temperature change of state between 17°C and 25°C, and a second PCM material having a temperature change of state between 25°C and 40°C”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP § 2144.05-I. 
par. 39, lines 236-243). Therefore, the different change in state temperature ranges of the various PCM materials is disclosed to be a result effective variable, i.e. a variable which achieves a recognized result, in that the different melting points can be selected based on the necessary absorption of heat needed between the exterior and interior of the vehicle to extend the time of which the inside of the car is isolated from heat entering the vehicle (par. 39, lines 236-243, in view of par. 2, lines 18-21). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the different in change of state temperature of CHEN to be the same or within the ranges of the claimed invention as a matter of routine optimization since it has been held that “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP §2144.05-II.

As to claim 11 (as interpreted in the rejection of claim 11 under 35 U.S.C. 112(b)), CHEN, as modified by SWOBODA, previously wherein the at least one PCM material was provided for within a porous matrix (see rejection of claim 1). CHEN, as presently modified by SWOBODA, further discloses wherein a volume load of a volume of the porous matrix when the PCM material is in the solid crystallised state and a corresponding volume of the porous matrix and capsules when the PCM material is in the liquid state (as there is a volume of solid, liquid, or combination of liquid or solid based on the temperature within the internal thermal barrier).

SWOBODA, further, teaches wherein the porous matrix, which houses the PCM, can be provided within capsules (par. 11, lines 1-15), such that it would be provided that the encapsulated PCM is then provided within the cellular pores of the porous matrix. Based on the teachings of SWOBODA, it is known in the field of endeavor of vehicle thermal control panels to provide PCM materials encapsulated within capsules that are provided within porous matrices. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CHEN, further in view of SWOBODA, to incorporate the PCM materials encapsulated within capsules thereby allowing the different PCM materials, within various capsules, to be isolated from one another and prevent mixing of the different PCM’s from being used (as shown in figures 1-8 of SWOBODA, wherein various PCM are each individually encapsulated from one another while residing in the porous matrix).

As to claim 13 (as interpreted in the rejections of claim 13 under 35 U.S.C. 112(b)), CHEN discloses a method of thermal management of the atmosphere(interior of vehicle as shown in figure 2) in a vehicle (par. 2, line 18; A as stated in par. 34, line 196) passenger compartment (interior of vehicle as shown in figure 2) delimited by walls (physical walls of vehicle as shown in figure 2; par. 2, lines 18-21 – walls of a metal sheet layer and inner layer of the car body; 1 and 4 which provide, respectively the outer metal layer and inner layer of the vehicle as stated in par. 30, lines 170-171) interposed between the passenger compartment and par. 2, lines 18-21 – wherein the structure of the walls are positioned between an interior and exterior of the vehicle; figure 2), in which method:
at least one of the walls(combination of 1 and 4; par. 19, lines 119-121) is provided with:
an internal thermal barrier (2 as stated in par. 30, line 170-171) containing at least one PCM material (23 as state in par. 33, lines 190-192) in thermal exchange with the passenger compartment air(par. 17, lines 107-109; par. 35, lines 202-207) having a temperature of change of state between liquid and solid between 15°C and 40°C (par. 39, line 242), and
at least one thermally insulating element (5 as stated in par. 38, lines 227-232, which is capable of providing an insulating effect due to the effect the gap provide by decreasing heat absorption to the heat absorption layer, 2),
from the inside in which the passenger compartment is situated (interior of vehicle as shown in figure 2), towards the outside (exterior of vehicle as shown in figure 2), the vehicle comprises the internal thermal barrier followed by said at least one thermally insulating element (see figure 5 wherein the interior layer, 4, is along the inside of the vehicle, as provided by par. 2, lines 18-21, the internal thermal barrier, 23, is positioned next, and then the at least one thermally insulating element, 5, prior to the exterior layer, 1, along the outside of the vehicle, as provided by par. 2, lines 18-21), 
wherein the vehicle is placed in an environment (environment of the vehicle, which is exterior to the vehicle of CHEN, as shown in figure 2), and
an element which incorporates the internal thermal barrier with the porous matrix and PCM (structure of the interior thermal barrier, which as interpreted is the same as the element).
However, CHEN does not explicitly disclose that the internal thermal barrier includes a porous matrix which includes the PCM material, the vehicle is explicitly within an environment 
First, SWOBODA is within the field of endeavor provided a PCM material within a bodywork structure of a vehicle (abstract, lines 1-16), such that an internal thermal barrier (2, 2’, 2’’) is provided between an exterior(4) and interior(3) wall portion(1, 1’, 1’’) of the vehicle (par. 42, line 1 – par. 43, line 1-14). The internal thermal barrier comprises a PCM material (PCM 1 and PCM 2) which is provided within a porous matrix (par. 47, lines 9-12 and par. 51, lines 1-11), which can be an expanding foam (par. 16, line 1- par. 18, line 6 and par. 47, lines 9-12 and par. 51, lines 1-11, for which the cellular, thermoplastic/cushion is capable of being expanded, such as if the material is compressed and then released from a compressed state that does not cause permanent deformation), that is at least capable of absorbing, by deforming, variations in volume of the PCM related to the state of the PCM, for the purposes of supporting and providing very high specific exchange area (par. 16, line 1- par. 18, line 6). As it is seen that the PCM material is not supported, and only incorporated within a container (shell of structure 23 of CHEN), it could be seen that the structure does not necessarily support the PCM material, and further the specific heat exchange area would be limited to only the PCM which is located 
Secondly, SWOBODA further teaches, that a vehicle can be provided with an internal temperature greater than 20°C, such that the PCM material absorbs the heat from the interior of the vehicle, thereby liquefying to provide thermal energy storage of the PCM material (par. 46, lines 1-10; in view of figures 2 and 3 which show the temperature and heat flow). In doing so, it provides that the PCM material can be used for further heating or cooling the interior of the passenger compartment (par. 28, lines 1-8) dependent upon the interior temperature of the vehicle. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify CHEN to incorporate the PCM material(s) to be dispersed within a porous matrix, that is able to change from solid to liquid state based on the temperature of the passenger compartment of the vehicle to provide heat storage of the energy, as taught by SWOBODA, for the purposes of further heating or cooling the interior of the passenger compartment.
	Third, it will be noted, according to MPEP §2111.04-II, “The broadest reasonable interpretation of a method(or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. In this case, “if the temperature in the passenger compartment goes above a predetermined temperature, fresh conditioned air derived from air conditioning means is introduced into the passenger compartment, in thermal exchange with said at least one PCM material, so that the incoming fresh air causes solidification of said at least one PCM material, and an element which incorporates the internal thermal barrier with the porous matrix and PCM, during solidification, causes a decrease in thermal conductivity of said element” includes when the condition of the temperature in the passenger compartment is below a predetermined temperature and above a predetermined temperature. Due to this, the claimed functionality within the method is not required, and the claim is being interpreted in terms of the condition when the passenger compartment is below a predetermined temperature, such that the recited method steps following the condition of the contingent claim are not required as the contingent limitation has not occurred. 
	Lastly, the Examiner is citing OFFICIAL NOTICE that means for conditioning the air in the internal passenger compartment is well-known and common knowledge in the art that such teachings are capable of instant and unquestionable demonstration as being well-known. Particularly, it is well-known, old, and common knowledge that vehicles incorporate air-conditioners which provide heated and cooled air, propelled by fans/blower assemblies, to the interior compartment of a vehicle for the purpose of providing comfort control to the passengers and often times fog/defrosting means to various windows for adequate viewing of a driver or passengers of the surrounding external environment. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to know based on these well-known, old, and common concepts of vehicles to have a means for conditioning air in the passenger compartment and particularly, the vehicle of CHEN would be understood to have such means. In doing to, as air is circulated into the interior of the vehicle for 4) of the vehicle, which is further in thermal exchange with the at least one PCM material of the internal thermal barrier of CHEN.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (CN 201961258 U – published 7 September, 2011; Applicant noted the foreign document in the IDS submitted on 11 September, 2018, and therefore, the document is not provided with this Non-Final Office Action. However, an English machine translation (NPL) is submitted with this Non-Final Office Action, and should be referenced for citations), in view of SWOBODA (US 2013/0062130 A1) and SMITH (US 9,726,438 B2).
As to claim 6 , CHEN, as modified by SWOBODA, does not further disclose wherein the thermally insulating element is arranged in a vacuum enclosure in order to define at least one vacuum insulated panel, VIP.
However, SMITH is within the relevant field of endeavor provided a technique of thermal insulation (abstract, line 1), teaches that there is much concern within the area to provide thermal insulation elements that have much lower thermal conductivity than that of air (col.1, lines 38-43), as this provide higher energy efficiency (col.1, lines 38-39). SMITH discloses that one known technique is vacuum insulation panels, wherein a barrier material is partially evacuated. Doing so allows a thermal conductivity of the barrier to be less than 0.002 W/mK at ambient temperature which is an order of magnitude lower than conventional techniques, and significantly lower than the thermal conductivity of air (col.1, line 37 and col.2, lines 26-37). As CHEN provides that the thermal insulating element is provided by an airflow channel (5 of CHEN as shown in figure 5 and disclosed in par. 38, lines 227-232), it would be seen that the thermal insulating element is inferior to other thermally insulating techniques, such as providing the thermally insulating element as a material arranged in a vacuum to form a VIP.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify CHEN, in view of SWOBODA, to incorporate the thermally insulating element as being a material within a vacuum enclosure to form a VIP, as taught by SMITH through known techniques within the field of endeavor to improve upon current conventional techniques, for the purposes of significantly decreasing the thermal conductivity of the thermally insulating element.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN (CN 201961258 U – published 7 September, 2011; Applicant noted the foreign document in the IDS submitted on 11 September, 2018, and therefore, the document is not provided with this Non-Final Office Action. However, an English machine translation (NPL) is submitted with this Non-Final Office Action, and should be referenced for citations), in view of SWOBODA (US 2013/0062130 A1) and MAGILL (US 2002/0124318 A1).
As to claim 12, MAGILL, as modified by CHEN, does not further disclose wherein the porous matrix displays, under a pressure different of 105Pa, a deformation less than 3%.
However, MAGILL is within the field of endeavor or thermal barriers utilizing PCM provided within matrix (abstract, line 1; par. 29, lines 1-9). MAGILL teaches that it is known within the field of endeavor to prevent deformation (e.g., sagging) at regions of which PCM within a matrix are provided, to reduce deformation, or sagging, of the thermal barrier to enable uniform distribution of the phase change material (par. 33, lines 1-7) and heat is not transferred par. 29, lines 14-24). As CHEN aims to provide a controlled manner of thermal conductance at least into the vehicle (par. 2, lines 18-21 of CHEN), it would be evident that having non-uniform distribution of the PCM, because of deformation of the structure, would cause non-uniform heat conductance across the internal thermal barrier, such that the car may be provided with hot spots/cold spots due to lack of PCM uniformity. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed to modify CHEN, in view of SWOBODA, to incorporate the deformation of the structure to be within a desired range, such as less than 3% as claimed by the present invention, as the percentage of deformation would be directly correlated to undesirable heat transfer across the thermal barrier in areas that have less PCM due to the deformation, as taught by MAGILL, and such a characteristic is seen to be a result effective variable, i.e. a variable which achieves a recognized result, in that the percentage of deformation could cause a particular amount of undesirable heat transfer along the barrier. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the deformation amount of the porous matrix as incorporated within CHEN to be less than 3%, at the given pressure difference, as recited by the claimed invention as a matter of routine optimization since it has been held that “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP §2144.05-II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PAYNE (US 5,532,039), COLVIN (US 5,637,389), FIEBACK (US 6,615,906 B1), MARSHALL (US 2006/0272281 A1) provide similar structures to the claimed invention.
CHOPARD (US 2020/0300558 A1) and CHOPARD (US 2019/0131675 A1) are commonly assigned with the present invention, and provide relevant structures to the claimed invention.
CHOPARD (US 2020/0292248 A1) is the pre-grant publication of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/11/2021